PER CURIAM.
The appellant appeals from the denial of his motion to vacate, set aside or correct sentence contending that he did not receive proper credit for time served. The State concedes that there was error in the calculation of credit for time served but also properly indicates that the calculation may need to be modified by subtracting any and all gain time that the appellant received before his release from prison to supervision. See Moore v. State, 755 So.2d 806 (Fla. 3d DCA 2000).
Accordingly, we reverse and remand for further proceedings consistent with this opinion.